After 
three years of political crisis and a three-year absence, 
Madagascar is proud today to resume its place here in 
the community of nations. On behalf of my fellow 
countrymen, I am particularly honoured to participate 
in this general debate under the theme “The role of 
mediation in the settlements of disputes by peaceful 
means”. 
 The successive crises around the world, most 
recently in North Africa, demonstrate the importance 
and relevance of that theme. Madagascar has been 
through one itself, and it has just taken a major step 
forward thanks to the help of international mediation, 
which has allowed the Malagasy to reach a promising 
consensus.  
 I also wish to pay a sincere tribute to the late Dag 
Hammarskjöld, the former Secretary-General of this 
great Organization, a pioneer of preventive diplomacy 
and an architect of the concept of peacekeeping, as we 
mark the fiftieth anniversary of his tragic passing. 
During his tenure, he worked tirelessly to solidify the 
legitimacy of the United Nations in the peaceful 
resolution of international disputes. Now again, we 
owe him a great debt for the universal recognition of 
the virtues of mediation in resolving tensions and even 
conflicts. 
 We have just commemorated the tragic events of 
11 September 2001, which shook the city of New York 
and indeed the whole world. It is also 10 years since 
the United Nations Year of Dialogue among 
Civilizations, during which the dialogue of cultures 
and the culture of dialogue were promoted on the 
international stage in order to combat the clash of 
civilizations. 
 When we speak of conflicts, we have in mind two 
different ideologies that do not uphold the same values. 
That can mean two countries, two regions or even a 
Government and its people. In the last case, when one 
no longer respects the other it triggers a popular 
uprising that ends in a conflict, leading to a crisis; 
hence, the importance of the role of mediation in 
settling disputes through peaceful means. 
  
 
11-51191 32 
 
 In that regard, any mediation should collate first-
hand information. It should see for itself the realities 
prevailing on the ground in a conflict before proposing 
a solution that would be lasting and acceptable to all. 
 History has shown that the excessive acts of a 
leader who resorts to force have serious repercussions 
for his country that can lead it into chaos and cost the 
lives of dozens, hundreds, or even thousands of 
innocent people. It is an entire people who, 
unfortunately, suffer the grave consequences. This 
occurs because true solutions are often too slow in 
coming, plunging a large segment of humankind into 
poverty, since we must respond to suffering, anguish 
and despair. We want to change and we will change. 
 To better illustrate my words, allow me to speak 
of the case of my country, Madagascar. Everyone here 
knows as well as I do that the island of Madagascar has 
been in political crisis since late 2008. The Malagasy 
people rose up with determination to break with a past 
marked by poor governance and non-respect for 
democratic principles, human rights and the rule of law 
that gave rise to widespread impoverishment, 
unbearable and inescapable social poverty, and the 
growing frustration of the majority of my countrymen. 
The Malagasy people therefore demanded a better life 
and genuine change, with strengthened respect for 
universal principles. 
 When the search for a solution to the crisis turned 
to the principle of consensual and inclusive 
management of transition, and when that consensus 
proved difficult to reach, commendable mediation 
efforts among the Malagasy protagonists were made by 
local civil society organizations, the bilateral and 
regional partners of the big island, and the international 
community. 
 I permit myself to mention here and to strongly 
commend the untiring and patient efforts of the 
mediation team of the Southern African Development 
Community (SADC), a regional body mandated by the 
African Union, as well as the determined initiatives of 
other entities, such as the United Nations, the 
International Organization of la Francophonie and the 
Indian Ocean Commission. The involvement of these 
and all actors concerned in the mediation was critical 
in responding with effectiveness and pragmatism 
commensurate with the emergency and in meeting the 
vital needs of the Malagasy people and economy, 
which could and would have been weakened if the 
crisis and the negotiations had lasted any longer. 
 The Malagasy people were patient and showed 
unprecedented and exemplary courage in the peaceful 
settlement of the political crisis, despite all the 
economic and social restrictions, as well as the absence 
of international aid that it has suffered for the past 
three years. The post-crisis road map for Madagascar, 
proposed by SADC mediation, was initialled on 
9 March and signed by the political factions 
representing the vast majority of Malagasy 
stakeholders on 17 September. The great political 
Malagasy family is now determined to move forward 
and to work together in the overall interest of the 
nation for the well-being, peace and serenity of the 
entire people. 
 An extremely important threshold has just been 
crossed, but there is still much work to be done. Now, 
we must focus primarily on the implementation of the 
provisions of the road map, with full respect for the 
people’s primary aspirations, leading towards the 
holding of free, credible, fair and transparent elections. 
That, in my opinion, is the only definitive solution to 
the crisis ensuring a return to constitutional normality.  
 We have finally managed to reach a consensus 
agreement, reflected in the sense of compromise of 
which we are particularly proud, based as it is in the 
inherent culture of Fihavanana — a notion of social 
life that has guided the Malagasy people since the 
dawn of time and that can be boiled down to the 
principles of fraternity, solidarity, mutual respect, 
tolerance and wisdom. We have thereby expressed our 
resolve to move forward towards the reconstruction 
and development of our society. 
 For my part, I will spare no effort and will do my 
utmost to ensure that these actions achieve the 
anticipated results and are rapidly crowned with 
success. I therefore launch a solemn appeal to the 
international community to make the needed individual 
and collective contribution to their implementation. In 
particular, I draw the attention of the United Nations to 
the work that it must undertake in assessing 
Madagascar’s electoral needs so that an electoral 
timeframe, drawn up in a credible, neutral, transparent 
and independent way and based on respect for 
fundamental rights and international standards, can be 
established as soon as possible. 
 History teaches us that, even following the use of 
force, all wars and conflicts always end around a table. 
That clearly shows that mediation can be chosen as an 
alternative to weapons. We are opposed to the use of 
any form of repression whatsoever. It is entirely 
 
 
33 11-51191 
 
possible to resolve differences by peaceful means, as in 
the case for Madagascar, by resorting to a more 
effective method, such as dialogue. 
 The world is evolving. The world is changing, 
and all of us leaders here want a better world for our 
respective peoples. Yes, it is possible, and we can do it. 